DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 24-42 are pending wherein claims 35-42 are currently under examination and claims 24-34 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to non-elected method of chemical processing. Applicant’s election of claims 35-42 was made without traverse in the Response filed on August 25, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,400,314. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 35 and instant claims 41-42, claim 1 of U.S. Patent No. 10,400,314 discloses a heat exchanger for use with acidic process fluid, wherein an interior of each of the tubes is composed of metallic alloy consisting essentially of (i) 2 weight percent to 10 weight percent tungsten, (ii) 0.5 weight percent to 10 weight percent molybdenum, (iii) at least one of ruthenium or palladium collectively present at 0.2 weight percent to 5 weight percent, and (iv) the balance niobium. The Examiner notes that the elements contained and the amounts are the same in U.S. Patent No. 10,400,314 as in the instant invention. As such the instant claim is more broad than the patented claim since a heat exchanger would be narrower than a piece of chemical-processing equipment and the tungsten range in claim 1 of U.S. Patent No. 10,400,314 is from 2 to 10 weight percent and the tungsten range in instant claim 35 is from 1 to 10 weight percent. 
In regard to instant claim 36, claim 2 of U.S. Patent No. 10,400,314 discloses wherein a grain size of the metallic alloy is greater than 6 microns. 
In regard to instant claim 37, claim 6 of U.S. Patent No. 10,400,314 discloses wherein the alloy comprises both ruthenium and palladium. 
In regard to instant claim 38, the tungsten range in claim 1 of U.S. Patent No. 10,400,314 is from 2 to 10 weight percent which is the same as in instant claim 38 
In regard to instant claim 39, the molybdenum range in claim 10 of U.S. Patent No. 10,400,314 is from 2 to 10 weight percent which is the same as in instant claim 39. 
In regard to instant claim 40, claim 11 of U.S. Patent No. 10,400,314 discloses wherein the alloy contains at least one of ruthenium or palladium collectively present at 2 weight percent to 5 weight percent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759